           Case 1:20-cv-02447-CC Document 12 Filed 07/08/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

HILL & MAC GUNWORKS, LLC,

                             Plaintiff,

               v.                                 CIVIL ACTION FILE NO.
                                                  1:20-CV-02447-CC
TRUE POSITION, INC.

                             Defendant.


          PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
              AND CORPORATE DISCLOSURE STATEMENT

        (1) The undersigned counsel of record for Plaintiff certifies that the

following is a full and complete list of all parties in this action, including any

parent corporation and any publicly held corporation that owns 10% or more of the

stock of a party:

        Plaintiff:     Hill and Mac Gunworks, LLC

        Defendants: True Position, Inc.

        (2) The undersigned further certifies that the following is a full and

complete list of all other persons, associations of persons, firms, partnerships, or

corporations (including those related to a party as a subsidiary, conglomerate,

affiliate, or parent corporation) having either a financial interest in or other interest

which could be substantially affected by the outcome of this particular case:


112095918.v1
           Case 1:20-cv-02447-CC Document 12 Filed 07/08/20 Page 2 of 3



        Hill Redwine

        Everett Steil

        (3) The undersigned further certifies that the following is a full and complete

list of all persons serving as attorneys for the parties in this proceeding:

        For Plaintiff:     Steven D. Henry
                           G. Marshall Kent, Jr.

        For Defendants:    David L. Turner
                           Dean R. Fuchs
                           John Michael Webster (pro hac vice pending)

        This 8th day of July, 2020.

FOX ROTHSCHILD LLP
999 Peachtree Street NE
Suite 1500                                  /s/ Steven D. Henry
Atlanta, Georgia 30309                      Steven D. Henry
Telephone: 404-962-1000                     Georgia Bar No. 348040
Facsimile: 404-962-1200                     G. Marshall Kent, Jr.
shenry@foxrothschild.com                    Georgia Bar No. 415129
mkent@foxrothschild.com
                                            Attorneys for Plaintiff




                                           2
112095918.v1
           Case 1:20-cv-02447-CC Document 12 Filed 07/08/20 Page 3 of 3



                           CERTIFICATE OF SERVICE

        The foregoing pleading was filed electronically with the Clerk of Court

using the CM/ECF system, which will automatically send e-mail notification of

such filing to the following attorney of record:

                                      David L. Turner
                                      Dean R. Fuchs

        This 8th day of July, 2020.

                                                 s/ Steven D. Henry
                                                 Steven D. Henry
                                                 Georgia Bar No. 348040




                                             3
112095918.v1
